Citation Nr: 1547807	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-40 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an allergy to aspirin.

2.  Entitlement to service connection for a headache disorder, claimed as migraines.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for a left hand neurological disability, claimed as carpal tunnel syndrome (CTS).

7.  Entitlement to an initial evaluation in excess of 10 percent for a scar of the scalp.

8.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a mitral heart valve replacement.

10.  Entitlement to an initial evaluation in excess of 10 percent for scars of the chest and abdomen, prior to September 1, 2010.

11.  Entitlement to an initial compensable evaluation for scars of the chest and abdomen, since September 1, 2010.

12.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).

13.  Entitlement to an initial compensable evaluation for hypertension.

14.  Entitlement to an initial compensable evaluation for a left shoulder sprain.

15.  Entitlement to an initial compensable evaluation for a right shoulder sprain.

16.  Entitlement to an initial compensable evaluation for a left elbow sprain.

17.  Entitlement to an initial compensable evaluation for a right elbow sprain.

18.  Entitlement to an initial compensable evaluation for a scar of the left upper arm.

19.  Entitlement to an initial compensable evaluation for a scar of the left forearm.

20.  Entitlement to an initial compensable evaluation for orthopedic residuals of left wrist surgery.

21.  Entitlement to an initial compensable evaluation for scars of the left wrist.

22.  Entitlement to an initial compensable evaluation for a left knee sprain.

23.  Entitlement to an initial compensable evaluation for a right knee sprain with degenerative joint disease.

24.  Entitlement to an initial compensable evaluation for onychomycosis.

25.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1982 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

A claim for TDIU is inferred based on the Veteran's September 2010 substantive appeal, in which he alleged his disabilities affected his ability to secure employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge, to be held at the RO ("Travel Board"), when perfecting his appeal in September 2010.  The hearing was scheduled for April 2014, but the Veteran failed to report.  He later contacted the RO and stated that his notice of hearing had not been received in a timely manner, and so he had been unaware that the hearing was scheduled.  

The Board offered the Veteran the opportunity for another hearing in September 2015 correspondence.  The Veteran responded in October 2015, and stated that he continued to desire a Travel Board hearing.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




